Third District Court of Appeal
                               State of Florida

                        Opinion filed December 23, 2020.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                               No. 3D20-1104
                         Lower Tribunal No. 20-15045
                            ________________


                              L.B., The Mother,
                                    Appellant,

                                        vs.

             Department of Children and Families, et al.,
                                   Appellees.


      An Appeal from the Circuit Court for Miami-Dade County, Vivianne Del Rio,
Judge.

     Eugene F. Zenobi, Criminal Conflict and Civil Regional Counsel, Third
Region, and Kevin Coyle Colbert, Assistant Regional Counsel, for appellant.

     Karla Perkins, for appellee Department of Children & Families; Thomasina
F. Moore (Tallahassee), for appellee Guardian ad Litem Program.


Before MILLER, GORDO and BOKOR, JJ.

      PER CURIAM.

      Affirmed.